[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO STRIKE
Pursuant to Practice Bk. 152 et seq. the defendants West Hartford Board of Education and the Town of West Hartford move to strike count four of the plaintiff's Third Amended Complaint on the ground that no cause of action exists against these defendants under General Statutes 7-465 for the wilful conduct and actions of their employee.
General Statutes 7-465 provides for indemnification by a municipality for acts of its employee if the injury or damage "was not the result of any wilful or wanton act of such employee. . . ." In count four of the Third Amended Complaint plaintiff claims indemnification against the defendants based on the wilful act of employee Peter Tierrini. Such claim is legally insufficient. Accordingly, the motion to strike is granted. CT Page 7714
M. HENNESSEY, J.